Mr. Chief Justice QuiñoNes,
after making the above statement of facts, delivered the opinion of the court.
The instrument in question, whereby a mortgage deed is partially extinguished, and new terms are allowed the debtor for the payment of the balance, the original mortgage remaining in full force and effect, constitutes a perfectly valid and effective obligation and is, therefore, recordable in the Registry of Property, without any prejudice resulting thereby to subsequent mortgagees, they, on the contrary, being benefited, inasmuch as the credit of the first mortgagee having been extinguished in part, and the partial cancellation of said credit entered in the Registry'of Property, to that extent the liability of the mortgaged estate is reduced to the advantage of subsequent mortgagees, who, on the other hand, preserve *85all their rights ■without prejudice, as is natural, to the preference due the first mortgage creditor with respect to the balance of the credit for the purpose of collecting the' same at maturity by reason of the priority of his mortgage, since not being canceled in the Registry of Property, the latter should be considered in force for all legal purposes, as to which particular none of the third parties interested can allege ignorance.
Therefore, the incurable defect precluding the record of the deed, as stated in his note, with manifest errors, by the registrar of property of Mayagfiez, does not exist.
In view of articles 65 and 77 of the Mortgage Law, and article 110 of the Regulations, and section 6 of the act of the Legislative Assembly of this Island providing for appeals from the decisions of registrars of property, the decision placed by the registrar of property of Mayagfiez at the foot of the instrument to which the present appeal refers is set aside, said deed being adjudged recordable, although with the curable defects mentioned in said decision by the registrar of property of Mayagfiez, and to which no exception has been taken on the present appeal. The registrar of property of Mayagfiez is adjudged to pay the expenses incurred by the appellant, up to the sum of twenty dollars, and to record the aforesaid deed without charge. The documents presented are ordered to be returned with a copy of. this decision, for his information and other proper legal purposes.
Justices Hernández, Figueras, Sulzbacher and MacLearv concurred.